Citation Nr: 0511690	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran has perfected a timely appeal and 
testified at a Board hearing held before the undersigned in 
January 2004.

The Board remanded this claim for additional development to 
the Appeals Management Center (AMC) in June 2004.

In December 2000, the veteran submitted a statement, which is 
construed as a non-service-connected pension claim.  The 
Board referred this claim to the RO in the June 2004 remand.  
This issue still has not been adjudicated, and is again 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's current bilateral hearing loss is not 
related to noise exposure in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.  

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of hearing loss at his enlistment 
physical examination in March 1965.  The veteran's pure tone 
thresholds, in decibels, were as follows (ASA units are 
listed first, ISO units are in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
30(40)
10(20)
10(15)
LEFT
15(30)
5(15)
15(25)
5(15)
20(25)

The veteran's hearing was 15/15 bilaterally (or within normal 
limits).  He was found qualified for induction in to active 
service.

On periodic physical examination in October 1966, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
X
0(5)
LEFT
0(15)
0(10)
0(10)
X
0(5)

The veteran was found qualified for continued active service.

The veteran denied any history of hearing loss at his 
separation physical examination in May 1967.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
X
10(15)
LEFT
10(25)
0(10)
0(10)
X
10(15)

The veteran's hearing was 15/15 bilaterally.  He was found 
qualified for separation from service.

The veteran's DD-214 shows that his military occupational 
specialty (MOS) was as basic field artillery.  There also is 
a notation that he served in Korea.

On VA outpatient treatment in March 2000, the veteran 
complained of an earache in the right ear.  Objective 
examination revealed diminished hearing.  The assessment 
included hearing loss.

VA audiology examination in March 2001 disclosed dull 
yellowish and retracted tympanic membranes bilaterally.  The 
veteran's audiogram showed moderate to severe hearing loss 
with good speech discrimination in the right ear.  There was 
mild hearing loss through 500 Hertz sloping to a severe 
hearing loss with good speech discrimination in the left ear.  
The audiologist noted that the veteran had been using 
bilateral hearing aids since 1997.  The veteran's ear canals 
were "healthy."

On VA ears nose and throat (ENT) examination in April 2001, 
the veteran complained of hearing loss.  He reported a long 
history of noise exposure in service working with heavy 
artillery.  He also reported experiencing ear drainage due to 
loud artillery fire during service.  Physical examination 
revealed clear ear canals bilaterally, a slightly retracted 
left tympanic membrane with no evidence of effusion, and a 
moderately to markedly retracted right tympanic membrane.  
The assessment was bilateral Eustachian tube dysfunction with 
conductive hearing loss.

In his April 2002 notice of disagreement, the veteran 
contended that he had served in combat in Korea and had seen 
several American soldiers killed by North Korean soldiers 
along the Demilitarized Zone.  The veteran also denied that 
he received a hearing test at his discharge physical 
examination.  

On VA ENT treatment in May 2002, the veteran complained of 
decreased hearing bilaterally, right greater than left.  
Objective examination revealed a clear external auditory 
canal on the left and a mildly moderately retracted left 
tympanic membrane.  There was no evidence of a middle ear 
effusion or cholesteatoma in the left ear.  The external 
auditory canal was clear in the right ear.  There was more 
significant deviation of the right tympanic membrane, but no 
middle ear effusion.  The assessment included bilateral 
sensorineural hearing loss, which the VA examiner opined was 
probably a result of the veteran's service as an artillery 
officer and his post-service employment in the coal mines.

On VA audiology examination in July 2002, the veteran's ears 
were clear bilaterally.  The audiogram showed moderate 
hearing loss through 2000 Hertz sloping to a profound 
sensorineural hearing loss with excellent speech 
discrimination in the right ear.  The left ear had moderate 
hearing loss through 2000 Hertz, sloping to a severe 
sensorineural hearing loss with excellent speech 
discrimination.  The audiologist commented that this 
indicated that there had been no changes in the veteran's 
hearing since 2001.

The veteran stated that he used amplification only in his 
left ear on VA ENT examination in July 2002.  Physical 
examination revealed clear external auditory canals 
bilaterally.  The tympanic membranes were retracted 
bilaterally.  The veteran's audiogram revealed a slight 
improvement in his low frequency sensorineural hearing loss.  
The veteran's high frequency hearing loss remained unchanged.  
Speech discrimination scores were 92 percent in the right ear 
and 96 percent in the left ear.  The assessment included 
stable sensorineural hearing loss.

In a November 2002 statement, R.L.B. stated that he had 
served with the veteran in Korea.  He noticed that the 
veteran had a lot of trouble hearing others and that he 
constantly had to repeat himself to the veteran.

On VA audiology examination in January 2003, the veteran 
complained of poor hearing and bilateral recurrent tinnitus.  
He reported serving in Korea in artillery.  Following 
service, the veteran worked in a machine shop for 9 years and 
then in coal mines for 9 years before they closed down.  He 
wore hearing aids.  He described his tinnitus as a ringing 
sound that occurred when he was in quiet areas.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
75
75
LEFT
30
45
65
75
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 52 percent in the left ear.  
The audiologist stated that the right ear had a moderately 
severe sloping to profound mixed hearing loss.  The left ear 
had a moderate to profound mixed hearing loss.  There was 
fluid in the middle ear.  

On VA ENT treatment in January 2003, the veteran reported a 
long history of sensorineural hearing loss dating back to in-
service exposure to artillery fire.  Physical examination 
revealed clear ear canals, retracted tympanic membranes, and 
amber effusions behind his tympanic membranes bilaterally.  
The assessment included sensorineural hearing loss, which the 
VA examiner concluded was likely related to the veteran's in-
service noise exposure.

In statements on his March 2003 substantive appeal (VA Form 
9), the veteran contended that he had not been given a 
hearing test at his discharge from service.  He stated that 
he had been told he had poor hearing at a physical 
examination that had occurred soon after his discharge from 
service.

The veteran testified at his January 2004 Board hearing that 
he had been assigned to an artillery unit positioned along 
the DMZ that had fired hundreds of rounds at North Korean 
units while on active service in Korea.  He dated his 
bilateral hearing loss to that time.  He also contended that 
he had witnessed combat between North Korean and American 
units while assigned to an artillery unit along the DMZ.  The 
veteran also described an in-service incident when his ear 
had started bleeding as a result of noise from an artillery 
barrage.  He testified that he had not been given a hearing 
test at his discharge physical examination.  Following 
service, the veteran worked at a machine parts assembly plant 
and then spent several years working in a coal mine before 
being laid off when the coal mine closed down.  

On VA audiology examination in August 2004, the veteran 
complained of hearing loss and tinnitus which had begun 
during service.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
85
90
LEFT
55
65
75
90
80

Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.  The VA audiologist commented that the 
veteran had moderate to severe sensorineural hearing loss 
with a mixed component at 500 and 1000 Hertz bilaterally.  
The audiologist reviewed the veteran's claims file, noting 
that the veteran's hearing had been normal at discharge.  
Because the veteran's hearing had been normal at discharge, 
and because he had worked around noise for many years 
following service, the VA audiologist concluded that it was 
not at least as likely that the veteran's current hearing 
loss was related to in-service noise exposure.

On VA ENT examination in August 2004, the veteran stated that 
he had been in the artillery during service.  He had not worn 
hearing protection and had complained of ringing and poor 
hearing in his ears at his separation from service.  He also 
had worked as a coal miner following service and had not worn 
hearing.  Physical examination revealed retracted tympanic 
membranes.  The veteran's audiogram showed mixed hearing loss 
bilaterally, worse in the high frequencies.  The VA examiner 
stated that he believed that the veteran should be service-
connected for his hearing loss because of the significant 
noise exposure.

In a January 2005 statement, the veteran again contended that 
he had not received a hearing test at his discharge physical 
examination.  


Analysis

Under the laws administered by VA, service connection will be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for sensorineural hearing, 
as an organic disease of the nervous system, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The evidence in favor of the veteran's claim includes the 
fact that his DD 214 shows his specialty was in field 
artillery; and service acquaintances recalled that he had 
hearing difficulty in service.  The VA medical opinions 
rendered in May 2002, January 2003, and August 2004 also 
support a finding that the veteran's current hearing loss is, 
at least in part, attributable to in-service noise exposure.

The evidence against the veteran's claim consists of the 
service medical records showing no hearing loss as defined by 
38 C.F.R. § 3.385 (with the possible exception of right ear 
hearing loss shown at induction, but not thereafter in 
service), the fact that hearing loss was not identified for 
many years after service, and that a VA examiner concluded in 
August 2004, that the hearing loss was less likely than not 
related in-service noise exposure.

This latter opinion was the only one to account for the 
normal hearing results reported during service.  However, the 
May 2002 examiner considered an accurate history, and the 
August 2004 opinion that was favorable to the claim, was also 
a product of a review of the claims folder.

With regard to the possible evidence of right ear hearing 
loss on the examination for service entrance, this finding 
seems to be an anomaly, given the results reported on the 
other hearing examinations during service, and none of the 
examiners have interpreted the hearing examinations as 
showing pre-existing hearing loss.

To deny the claim, the Board must find that the preponderance 
of the evidence is against the claim.  Mayfield, Ortiz.  The 
Board finds that the evidence is in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, service 
connection is granted for bilateral hearing loss.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


